Title: From Benjamin Franklin to Morellet and Drago, 13 July 1784
From: Franklin, Benjamin
To: Morellet, ——,Drago, ——



Passy, le 13. Juillet 1784.—

Notte en reponse à celle des Negociants Morellet et Drago.
Dans tous et chacun des Etats-Unis de l’Amerique, Il y a des Tribunaux de Justice établis, qui sont également ouverts aux Citoyens

des dits Etats, et aux Etrangers qui pourroient étre dans le Cas d’y avoir Recours. Les Affaires s’y decident, legalement et promptement.
On conseille aux Sieurs Morellet et Drago, après s’etre assurés dans quel Etat le sieur Wahrendorff fils fait sa Residence, (ce dont M. Franklin ne sauroit les instruire) d’envoyer une Procuration duement légalisée, et des Instructions detaillées, à quelque Maison Danoise etablie dans le dit Etat, ou faute d’icelle, au Vice Consul de France; le quel par ce Moyen, seroit dans le Cas d’agir en tout pour les dits Sieurs, comme s’ils etoient eux mêmes personellement presents.
M. Franklin ignore les Loix que les divers Etats ont faites a l’egard des Personnes qui pourroient s’y refugier pour Raison de Dettes contractées dans un Pays etranger. Mais les Personnes que les Srs. Morrellet et Drago chargeront de leur Procuration, pourront les en instruire.
M. Franklin se chargera volontiers de faire passer les Lettres des dits Srs., et contribuera en tout ce qui dependra de lui, à seconder leurs Vues.
